Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant’s arguments, filed December 23rd, 2020, with respect to the rejections of the independent claims under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Oberman et al (US 6,029,244).

Claim Objections
2.  Claims 1-20 are objected to because of the following informalities:
Regarding claims 1, 10, and 18, the phrase “calculated by the first instruction execution for output” should be replaced with “calculated by the first instruction execution unit for output”.
The remaining claims are objected to for their dependence upon claims 1, 10, and 18 without resolving the grounds of objection for the claims upon which they depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims 1, 5-7, 9-10, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over White et al (US 5,903,772, herein White) in view of Oberman et al (US 6,029,244, herein Oberman).

Regarding claim 1, White teaches a system for processing instructions with extended results, the system comprising:
a first instruction execution unit comprising a first result bus for execution of processor instructions (Figs 1B & 13, floating point functional unit 22 & 6:54-59, 10:61-11:11); and
a second instruction execution unit communicatively coupled to the first instruction execution unit, the second instruction execution unit comprising a second result bus for execution of processor instructions (Figs 1B & 13, integer units 110 & 10:61-11:11),
wherein the first instruction execution unit is configured to selectively send a portion of results calculated by the first instruction execution unit to the second instruction execution unit during execution of a processor instruction if the second instruction execution unit is not used for executing the processor instruction, and wherein the second instruction execution unit is configured to receive the portion of results calculated by the first instruction execution unit and configured to put the received portion on the second result bus (10:61-11:11, 12:14-34, 12:51-58, wide floating point results extended onto additional result buses used by integer units).
White fails to teach wherein the second instruction execution unit comprises a multiplexor and wherein the multiplexor is configured to select and combine results calculated by the second instruction execution unit and the portion of the results calculated by the first instruction execution unit for output on the second result bus.
Oberman teaches a system for processing instructions comprising a an instruction execution unit comprising a multiplexor and a result bus, wherein the multiplexor is configured to select and combine results calculated by the instruction execution unit and the portion of results calculated by a second instruction execution unit for output on the result bus (Fig 9, 15:39-16:22, output mux combines vector portions from multiple input operand buses to output on result bus).


Regarding claim 5, the combination of White and Oberman teaches the system of claim 1, wherein the width of the result data produced by the executed processor instruction is greater than the width of the first result bus and greater than the width of the second result bus (White 12:14-18).

Regarding claim 6, the combination of White and Oberman teaches the system of claim 1, wherein the first instruction execution unit is arranged adjacent to the second instruction execution unit (White Fig 13).

Regarding claim 7, the combination of White and Oberman teaches the system of claim 1, wherein the processor instructions include a vector floating point (FP) load lengthened instruction (White 1:67-2:4 & 13:47-59, loaded values expanded to 80-bit format).

Regarding claim 9, the combination of White and Oberman teaches the system of claim 1, wherein the first instruction execution unit and the second instruction execution unit are configured to employ a single transaction model (White 5:40-62 & 6:7-18, single functional unit per operation).

Claims 10, 14, 15, and 17 refer to a method embodiment of the system embodiment of claims 1, 6, 7, and 9.  Therefore, the above rejections for claims 1, 6, 7, and 9 are applicable to claims 10, 14, 15, and 17, respectively.

Claim 18 refers to a computer program product embodiment of the system embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 18.


4.  Claims 2-4, 8, 11-13, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over White and Oberman in view of Sanghai et al (US 2014/0115301, herein Sanghai).

Regarding claim 2, the combination of White and Oberman teaches the system of claim 1, wherein the system further comprises a set of instruction execution units and wherein different portions of the results are calculated by different instruction execution units of a subset of the instruction execution units (White Figs 1B & 13, 5:57-6:18).
White and Oberman fail to teach wherein the execution is based on a predefined lane mask.
Sanghai teaches a system comprising a set of instruction execution units wherein different portions of the results are calculated by different instruction execution units of a subset of the instruction execution units based on a predefined lane mask (Fig 1, [0023], [0030-0031], per-lane masking of processing elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of White and Sanghai to utilize the result bus extension method of White in a processor utilizing parallel execution lanes and per-lane masking as taught by Sanghai.  While White discloses an exemplary processor utilizing multiple integer units and a single floating point functional unit, White also states that the exemplary processor layout may also accommodate different operand or bus sizes and different numbers of functional units (White 14:2-15).  The SIMD-type execution core disclosed by Sanghai utilizing per-lane masking of vector operations also performs both floating point and integer operations (Sanghai [0019] & [0029]), and this execution paradigm is a routine and conventional aspect of the microprocessor art.  Therefore, utilizing this method in the exemplary processor of Sanghai would merely entail a combination of known prior art elements to achieve predictable results, and would have been obvious to one of ordinary skill in the art.



Regarding claim 4, the combination of White, Oberman, and Sanghai teaches the system of claim 3, wherein the first instruction execution unit and the second instruction execution unit include a mask register and wherein the mask register is P201808374US01Page 19 of 23configured to store the predefined lane mask (Sanghai [0030]).

Regarding claim 8, the combination of White and Oberman teaches the system of claim 1.  White and Oberman fail to teach wherein the processor instruction is executed in one computational cycle.
Sanghai teaches a system for processing instructions with extended results wherein a processor instruction is executed in one computational cycle ([0023], [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of White and Sanghai in a processor which performs single cycle computations.  While White does not explicitly disclose any details of how many cycles the various integer or floating point operations may take, one of ordinary skill in the art would understand that a typical functional unit is capable of performing basic integer and floating point operations in a single cycle.  While many processor functional units require multiple cycles to perform multiplication, as is well-known in the microprocessor art, Sanghai also discloses utilizing a multiply-accumulator unit capable of single-cycle multiplication and other operations ([0023]).  Therefore, the combination would merely entail a combination of known prior art elements to achieve predictable results, and would have been obvious to one of ordinary skill in the art.



Claims 19 and 20 refer to a computer program product embodiment of the system embodiment of claims 2 and 3.  Therefore, the above rejections for claims 2 and 3 are applicable to claims 19 and 20, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182